Case: 3:19-cv-00234-NBB-RP Doc #: 132-5 Filed: 10/26/20 1 of 13 PageID #: 976




                     Exhibit E
       Case: 3:19-cv-00234-NBB-RP Doc #: 132-5 Filed: 10/26/20 2 of 13 PageID #: 977




         IN THE UNITED STATES DISTRICT COURT
       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                   OXFORD DIVISION


DR. AMY R. WOODS                                                                       PLAINTIFF
VS                              CIVIL ACTION NO. 3:19-CV-00234-NBB-RP
MHM HEALTH PROFESSIONALS, LLC, D/B/A
CENTURION PROFESSIONALS;
MANAGEMENT & TRAINING CORPORATION
JESSE WILLIAMS, INDIVIDUALLY;
AND JOHN DOES 1-9                                                                      DEFENDANTS



__________________________________________________________
              ZOOM DEPOSITION OF JESSE WILLIAMS
__________________________________________________________



         Taken at the Instance of the Plaintiff
 With All Parties Appearing by Zoom Videoconferencing
                               On August 3, 2020
                                   At 12:31 p.m.



REPORTED BY:       SHARRON F. ALLEN, CSR, RPR
                   CSR NO. 1144
             Case: 3:19-cv-00234-NBB-RP Doc #: 132-5 Filed: 10/26/20 3 of 13 PageID #: 978
                                                                                             5



1                                      JESSE WILLIAMS,

2    having first been duly sworn, was examined and

3    testified as follows:

4                                          EXAMINATION

5    BY MR. WAIDE:

6       Q.       Sir, would you state your name, please.

7       A.       Jesse Williams.

8       Q.       What city do you live in, Mr. Williams?

9       A.       Memphis, Tennessee.

10      Q.       Have you ever lived in Mississippi?

11      A.       No, sir.

12      Q.       Where do you consider your home to be?

13      A.       Florida.

14      Q.       Is that where you were born?

15      A.       No, sir.

16      Q.       What state were you born in?

17      A.       Ohio.

18      Q.       Where are you employed?

19      A.       MTC.

20      Q.       When did you start doing corrections

21   work?   What year?

22      A.       Let's see.               1989.

23      Q.       Other than corrections work, have you

24   ever had any law enforcement experience?

25      A.       Just corrections.
             Case: 3:19-cv-00234-NBB-RP Doc #: 132-5 Filed: 10/26/20 4 of 13 PageID #: 979
                                                                                             16



1    you information, what information did

2    Mr. Williams furnish to you?                            What did

3    Mr. Williams tell you that she had done wrong?

4       A.       We had dialogue about information

5    pertaining to the operation of the Marshall

6    County Correctional Facility being given to

7    individuals outside of the facility, if you

8    will, and had an understanding that that

9    information was being given to those individuals

10   from individuals in the medical department from

11   Centurion.

12      Q.       Here's my question:                         What is it that

13   Mr. Williams told you -- I don't need, you know,

14   "We had discussions," but just tell me what

15   Mr. Williams told you that had been done wrong.

16   What did he tell you that Dr. Woods has done

17   that's wrong?

18      A.       He stated to me that information

19   pertaining to, again, institutional operations

20   in terms of security numbers, various things

21   within the institution that is, again, in line

22   with prison operations, was being shared with

23   individuals outside of our facility.

24      Q.       When did Mr. Williams tell you that?

25      A.       The exact date I do not remember.
             Case: 3:19-cv-00234-NBB-RP Doc #: 132-5 Filed: 10/26/20 5 of 13 PageID #: 980
                                                                                             26



1    in the manner in which it did.

2       Q.       Well, what manner do you think it ought

3    to go outside the facility?

4       A.       It's a way, the chain of command that

5    should have been followed in my mind.

6       Q.       All right.               Had you not in the past had

7    any conversations with Dr. Woods about y'all's

8    shortage of security and not being able to get

9    prisoners over to see her?                         Had you not had

10   problems with her about that?

11                   MR. LONG-DANIELS:                       Objection to form.

12   BY MR. WAIDE:

13      Q.       Let me start that over.                             Had Dr. Woods

14   not told you that she was concerned about not

15   getting the prisoners over to see her for

16   medical care?           Had she not told you that?

17      A.       She's voiced that opinion before, yes.

18      Q.       So that's what you had a problem with.

19      A.       No, sir, not at all.

20      Q.       Well, is that not the same thing she

21   told the state -- that you believe she told the

22   state legislator?

23      A.       That's part of some of the things that

24   I believe she said to the state legislator.

25      Q.       But you don't have a problem with her
             Case: 3:19-cv-00234-NBB-RP Doc #: 132-5 Filed: 10/26/20 6 of 13 PageID #: 981
                                                                                             27



1    telling the state legislator, then, about the

2    fact that y'all had inadequate security up there

3    and, as a result, y'all weren't getting

4    prisoners over for medical attention.                                     You

5    didn't have a problem with that?

6       A.       I have a problem with that type of

7    vernacular of prison operations being discussed

8    outside the facility.

9       Q.       In other words, you don't think the

10   state legislator should be able to learn that a

11   doctor up there who's providing medical

12   treatment for prisoners is concerned about the

13   lack of security so that she could get the

14   prisoners over to see her?                         You don't think she

15   should be able to tell the legislator about

16   that?

17                   MR. PEEPLES:                 Object to the form.

18                   MR. LONG-DANIELS:                       Form.

19                   MR. PEEPLES:                 You can answer.

20      A.       I have -- again, I have no problem with

21   the legislator learning and knowing any of that.

22   Again, my problem comes down to how the

23   information was given because it's a -- it's

24   problematic as you deal with prison operations.

25
             Case: 3:19-cv-00234-NBB-RP Doc #: 132-5 Filed: 10/26/20 7 of 13 PageID #: 982
                                                                                             28



1    BY MR. WAIDE:

2       Q.       I need to know specifically what you're

3    talking about.            How should she have told the

4    legislator about it?

5       A.       She has a chain of command she could

6    have followed through the company which she

7    works with.

8       Q.       All right.               So in answer to the

9    question, she should not have directly talked to

10   the legislator?

11      A.       Your question was how should she have

12   done it.      My answer is she should have gone

13   through her chain of command.

14      Q.       Well, the legislator was not in her

15   chain of command.                Correct?

16      A.       Not to my knowledge, she is not.

17      Q.       Therefore, she should not have talked

18   to a member of the legislature.

19      A.       That's her choice.                       I'm just telling

20   you how I feel and the way I viewed it.

21      Q.       And that's the reason you took her

22   security clearance away.                       Correct?

23      A.       The security -- the authorization for

24   entrance was pulled because of prison operations

25   and information being given to folks outside of
             Case: 3:19-cv-00234-NBB-RP Doc #: 132-5 Filed: 10/26/20 8 of 13 PageID #: 983
                                                                                                     29



1    the facility.

2       Q.       Who did she give it to other than the

3    legislator in your opinion?

4       A.       That's all the information that I have.

5       Q.       All right.               So, then, it's your opinion

6    that she should not have talked to the

7    legislator.

8       A.       No, sir --

9                    MR. LONG-DANIELS:                       Objection to form.

10      A.       -- that's not what I'm saying.

11   BY MR. WAIDE:

12      Q.       Sir?

13      A.       No, sir, that's not what --

14      Q.       Your counsel was saying something.                                          I

15   didn't hear what your counsel said.

16                   MR. PEEPLES:                 I didn't say anything.

17        David objected to the form of your

18        question.              I didn't say anything.                            He

19        looked at me to ask if he could answer.                                                I

20        told him to go ahead.

21      A.       No, sir.             My problem is just, again,

22   prison operation information being distributed

23   outside of the institution.

24   BY MR. WAIDE:

25      Q.       Well, specifically, all you've told us
              Case: 3:19-cv-00234-NBB-RP Doc #: 132-5 Filed: 10/26/20 9 of 13 PageID #: 984
                                                                                              105



1                 It was your decision to revoke

2    Ms. Woods' access to the security compound.

3    Correct?

4       A.        Yes, sir.

5       Q.        And that was your decision and yours

6    alone.     Correct?

7       A.        It was, indeed, my decision; and I did

8    confer through my chain of command with my

9    regional vice president, and I also had --

10      Q.        Go ahead.              I'm sorry.

11      A.        I'm sorry.               I also had dialogue with

12   Centurion folks, being Travis Day and April

13   Meggs, before making the final decision.                                         And,

14   again, not to say is it okay with them, to

15   inform them of the direction in which I was

16   going.

17      Q.        In other words, you decided, and then

18   you told them.             Correct?

19                    MR. WAIDE:               Object to the form as

20        leading.

21                    MR. LONG-DANIELS:                       I'm allowed to

22        lead.           He's not my witness.

23   BY MR. LONG-DANIELS:

24      Q.        Warden, you made the decision, and you

25   told them of your decision.                           Correct?
             Case: 3:19-cv-00234-NBB-RP Doc #: 132-5 Filed: 10/26/20 10 of 13 PageID #: 985
                                                                                                 110



1       Q.       Your job is not just violence, though,

2    of inmates; it's violence, security of your

3    officers and the public.                        Right?

4       A.       Very much so, sir.

5       Q.       You guys have pretty violent people in

6    your prison?

7       A.       Yes, sir.

8                     MR. WAIDE:              Object to the form.                         It's

9         leading.

10   BY MR. LONG-DANIELS:

11      Q.       Tell us the most violent level of

12   prisoner that you have there.

13      A.       Well, I have zero inmate at my facility

14   that are there for jaywalking.                              I can assure you

15   of such.       Some of the most violent inmates that

16   I have are what we call "long-term segregation

17   offenders" or maximum security offenders.                                          Some

18   of these offenders are housed in Mississippi

19   Department of Corrections at Marshall for

20   violent crimes -- murder, rape, ag murder,

21   burglary -- but they are classified as long-term

22   segregation offenders because, while they've

23   been incarcerated, they've seriously assaulted

24   staff or other offenders.                         That has raised their

25   security level from medium or close to long-term
              Case: 3:19-cv-00234-NBB-RP Doc #: 132-5 Filed: 10/26/20 11 of 13 PageID #: 986
                                                                                               113



1       A.        That's correct, sir.

2       Q.        Was that Inmate Kelly that you were

3    referring to earlier --

4       A.        Yes, sir.

5       Q.        -- that you were doing the

6    investigation on?

7       A.        Yes, sir.              I asked Dr. Woods questions;

8    I asked my investigator questions.                                   I looked at

9    video.     During the use of force segment of what

10   we do, every staff member that was involved with

11   the use of force would be interviewed and have

12   to give a written document of their accounts of

13   what happened as well.

14      Q.        And if it's true, that the inmate had

15   choked your security person to the point that

16   she was unconscious --

17      A.        Yes, sir.

18      Q.        -- and then tried to rape her?

19      A.        Yes, sir.

20      Q.        You have dangerous people in your

21   facility.         No dispute about that?

22      A.        Yeah, I have some -- I have some guys

23   that are very dangerous.

24      Q.        Now let's go to Exhibit 11 and talk

25   about that exhibit for a moment.                                 If you will
              Case: 3:19-cv-00234-NBB-RP Doc #: 132-5 Filed: 10/26/20 12 of 13 PageID #: 987
                                                                                               121



1    decision to revoke the access on your own using

2    what God has given you between your ears?

3       A.        That would be correct, sir.

4       Q.        Nobody from Centurion told you to

5    revoke her access, did they?

6       A.        No, sir, they did not.

7       Q.        In fact, the folks from Centurion sort

8    of asked you to reconsider if you'll do it.

9    Right?

10      A.        I do not remember that conversation

11   with Centurion in terms of reconsidering

12   bringing her -- or revoking the authorization

13   for entrance.

14      Q.        Clearly, you didn't revoke her security

15   clearance because she refused to do something

16   illegal with respect to the patient's health?

17      A.        No.        Her authorization was not pulled

18   for that at all.

19      Q.        It did not have a thing to do with any

20   reservation on her providing care to patients,

21   did it?

22      A.        That would be correct, sir.

23      Q.        This all stemmed from her not following

24   the chain of command as you articulated to

25   Mr. Waide?
             Case: 3:19-cv-00234-NBB-RP Doc #: 132-5 Filed: 10/26/20 13 of 13 PageID #: 988
                                                                                              122



1       A.       Yes, sir.              Just our prison operations

2    being violated by her to outside sources.

3       Q.       And you say "prison operations," but

4    what you're really saying in everyday layman

5    terms is you don't want somebody telling --

6    anybody in the prison telling folks outside

7    what's going on with inmates because that could

8    affect security.               Right?

9                     MR. WAIDE:              Object to the form as

10        leading.

11      A.       Yes, sir.

12   BY MR. LONG-DANIELS:

13      Q.       I don't care if his name is state

14   representative or state senator or the governor,

15   if you start telling folks about what's going on

16   in the prison, it could impact the security of

17   everybody.         Right?

18      A.       Very much so.

19                    MR. LONG-DANIELS:                      That's all the --

20        that's all the questions I've got for you.

21        Thank you so much for participating.

22                    THE WITNESS:                 Yes, sir.

23                    MR. WAIDE:              I have some -- I have

24        some follow-up questions unless counsel --

25        Tim, do you have any questions?
